


EXHIBIT 10.5
AMENDMENT ONE TO THE GENERAL SERVICES AGREEMENT
THIS AMENDMENT ONE TO GENERAL SERVICES AGREEMENT (this “Amendment”) is made
effective as of July 1, 2011, by Affiliated Computer Services, Inc., (“ACS”) and
University of the Rockies, LLC (“Customer”).
WHEREAS, ACS and Customer entered into that certain General Services Agreement
effective January 1, 2009; and
WHEREAS, ACS and Customer now desire to amend the Agreement pursuant to the
terms and conditions described herein; and
WHEREAS, ACS and Customer are entering into this Amendment pursuant to Section
17(h) of the Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, ACS and Customer,
intending to be legally bound, agree as follows:
1.Capitalized terms used herein and not otherwise defined shall have the
meanings set forth for such terms in the Agreement.
2.Section 4.3 is modified to provide for the following:
(v) Forgery of signatures or certifications;
(vi) False statements of income; and
(vii) Payment of any commission, bonus, or other incentive payment based in any
part, directly or indirectly, upon success in securing enrollments or the award
of financial aid to any person or entity engaged in any student recruitment or
admission activity or in making decisions regarding the award of title IV, HEA
program funds.
3.In the event of a direct conflict between the terms of this Amendment and the
Agreement, the terms of this Amendment will govern. All other terms and
conditions outlined in the Agreement shall remain in full force and effect.
The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.


[Signature Page Follows]




















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed the Amendment to this Agreement.


Affiliated Computer Services, Inc.
 
University of the Rockies, LLC
 
 
 
 
 
 
 
By:
/s/ Meliss Hankin
 
By:
/s/ Daniel J. Devine
 
(Print Name) Meliss Hankin
 
(Print Name) Daniel Devine
 
Title:
Managing Director
 
Title:
EVP/CFO
 
Date:
6/28/2011
 
Date:
7/15/2011
 









